Citation Nr: 0915203
Decision Date: 04/23/09	Archive Date: 06/02/09
 
DOCKET NO. 06-34 235A                      DATE APR 23 2009

On appeal from the Department of Veterans Affairs Regional Office in Cheyenne, Wyoming 

THE ISSUE 

Entitlement to service connection for post-traumatic stress disorder (PTSD). 

REPRESENTATlON 

Appellant represented by: Veterans of Foreign Wars of the United States 

ATTORNEY FOR THE BOARD 

D. Schechner, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from August 1968 to July 1971. His military occupational specialty was a welder and personnel records show that he served with the 5171h Engr Co, USARPAC from July 1970 to December 1970 and with Co D, 

69th Engr Bn (Const) USARPAC from December 1970 to July 1971. There is no indication from service personnel records that the Veteran saw any combat. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs Regional Office in Cheyenne, Wyoming. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

This appeal arises out of the Veteran's claim that he suffers from PTSD as a result of his experiences while serving in the United States Army in Vietnam from July 1970 to July 1971. Specifically, the Veteran claims that he was assigned to a group of 12 men to build a bridge in a remote location in South Vietnam and pulling guard duty at night. He cited a "fierce firefight" with the Viet Cong one night during which half of his group was wounded. He stated that he does not remember dates or locations, citing the approximate date for these incidents as July 1970 to July 1971, or his entire time in Vietnam. 

The Veteran has been diagnosed with PTSD but there has been no verification that an in-service stressor occurred. The Board also notes that the Veteran's service records do not contain medals or decorations that specifically denote combat with the enemy. 

On remand, the agency of original jurisdiction (AOJ) should undertake efforts to obtain additional information that may corroborate the Veteran's claimed stressor. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997). Specifically, the AOJ should direct the U.S. Army and Joint Services Records Research Center (JSRRC) to review reports from the 51 7th Engr Co, USARP AC from July 1970 to December 1970 and reports from Co D, 69th Engr Bn (Const) USARPAC from December 1970 to July 1971. After reviewing these reports the JSRRC should note 

- 2 - 

whether there is any corroboration of the incident described by the Veteran above. The JSRRC should also note whether the type of incident described by the Veteran was in any way typical of the experiences of welders in these particular units. Documentation of the exact incidents described by the veteran is not necessary. Suozzi v Brown, 10 Vet. App. 307 (1997). 

Accordingly, the case is REMANDED for the following action: 

1. The AOJ should direct the U.S. Army and Joint Services Records Research Center USRRC) to provide any information that might corroborate the Veteran's alleged stressor. In particular, the JSRRC should review the review reports from the 517th Engr Co, USARPAC from July 1970 to December 1970 and reports from Co D, 69th Engr Sn (Const) USARP AC from December 1970 to July 1971 and note whether there is any corroboration of the Veteran's claim that he was assigned to a group of 12 men to build a bridge in a remote location in South Vietnam and pulling guard 
duty at night. Particularly, the Veteran cited a "fierce firefight" with the Viet Cong one night during which half of his group was wounded. The JSRRC should also note whether the type of incident described by the Veteran was in any way typical of the experience of welders in these units. Documentation of the exact incidents described by the veteran is not necessary. 

2. Following the above, the AOJ should make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service. If the AOJ determines that the record verifies the existence of a stressor or stressors, the AOJ must specify what stressor or stressors in service it has determined are established by the record. 

- 3 - 

In reaching this determination, the AOJ should address any credibility questions raised by the record. 

3. If, and only if, the AOJ determines that the record verifies the existence of a stressor, then the AOJ should arrange for the Veteran to be afforded a VA psychiatric examination. The AOJ must specify for the examiner the stressor that it has determined is established by the record and the examiner must be instructed that only that event may be considered for the purpose of determining whether the veteran was exposed to a stressor in service. The examination report should reflect review of pertinent material in the claims folder. 

If a diagnosis of PTSD is made, the examiner should specify (1) whether each alleged stressor found to be established by the record by the AOJ was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record by the AOJ and found to be sufficient to produce PTSD by the examiner. The examination report should include the complete rationale for all opinions expressed. All necessary special studies or tests should be accomplished. The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination. 

4. The AOJ should then review the record and ensure that all the above actions are completed. When the AOJ is satisfied that the record is complete and the psychiatric examination, if appropriate, is adequate for 

- 4 - 

rating purposes, the claim should be readjudicated by the AOJ with consideration of 38 C.F.R. § 3.304(f). If the claim is still denied the AOJ must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 5  



